DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: The first, second, etc. signals discussed in claims 9-13, 15-16, and 20 are not mentioned in the specification.  Additionally, the second threshold of claim 20 is not mentioned in the specification.
Claim Objections
Claim 20 is objected to because of the following informalities:  
In Claim 20 line 2, the phrase “the groups of electrical to” appears to be a typographical error.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 20 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  A condition of used electrical power being greater than a second electrical power threshold, as claimed, is not discussed in the disclosure as originally filed.  The disclosure only mentions “electrical power drawn by the remaining coupled loads is less than the amount of available electrical power or some other threshold”.  The disclosure discusses a type of maximum threshold, while the claim recites a type of minimum threshold.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-13, 15-16, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 9-10 and 15-16, the phrase “a first signal”, “a second signal”, etc. is not clear as to the scope of the limitations, as the signals are not defined in the applicant’s specification.
Regarding claims 11-13, the phrase “indicates” is unclear as to how, what a signal indicates, further defines the claim.  The specification is silent to any use of the word indicate, creating uncertainty as to what the applicant is claiming.
Regarding claim 20, the phrase “second electrical power threshold” is unclear as to the scope of the claim limitation as the limitation has not been discussed in the disclosure.
The claims will be examined as best understood by applicant’s disclosure.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7 and 17-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tardy (US 2009/0091187).
In re. claim 1, Tardy teaches a method, comprising: determining a state of a rotorcraft (flight phases) (para [0017]) (relates to aeronautical domain) (para [0001]) (which include rotorcraft); determining a first prioritization of a plurality of electrical loads of the rotorcraft (load L1 in fig. 2) (para [0017]) (loads L1 to L4 represent multiple electrical loads) (para [0015]), wherein each electrical load of the plurality of electrical loads is coupled to an electrical power supply of the rotorcraft by a power distribution unit (EPP1-EPP6) (para [0015]) of a plurality of PDUs distributed throughout the aircraft (not shown in the same location in fig. 1), wherein determining the first prioritization comprises: based on the determined state of the rotorcraft, assigning each electrical load of the plurality of electrical loads to a load group of a plurality of load groups (L1-L4) (loads based on different flight phases) (para [0017] and [0033]); and based on the determined state of the rotorcraft, assigning a unique priority to each load group of the plurality of load groups (priority indicates load selected during respective flight phase); choosing one or more load groups from the plurality of load groups, wherein the choosing is based on the priorities of the load groups of the plurality of load groups (choosing performed by closing dedicated switches) (para [0016]); and transmitting decoupling signals to the PDUs of the plurality of PDUs (EPP1-EPP6) that are coupled to at least one electrical load assigned to the one or more chosen load groups (decoupling performed by opening dedicated switches) (para [0016]), wherein the decoupling signals instruct the PDUs to decouple their corresponding at least one electrical load (e.g. L2-L3) (fig. 2) from the electrical power supply (via real time allocation) (para [0017]).
In re. claim 2, Tardy teaches the method of claim 1, wherein choosing one or more load groups from the plurality of load groups comprises: determining a first set of all of the load groups that have electrical loads coupled to the electrical power supply (e.g. loads L1,L2, L3) (fig. 2); and choosing the load group of the first set of load groups that has the lowest assigned priority (L1) (para [0017]).
In re. claim 3, Tardy teaches the method of claim 2, wherein choosing one or more load groups from the plurality of load groups further comprises choosing the load group of the first set of load groups that has the second-lowest assigned priority (L1, L2 and L3 are, for example, each used in different flight phases of the airplane) (para [0017]) (e.g. load group L2 may be priority in second phase of mission).
In re. claim 4, Tardy teaches the method of claim 1 further comprising: after determining the first prioritization, determining an updated state of the rotorcraft (e.g. flight phase of aircraft); and based on the updated state of the rotorcraft, determining a second prioritization of the plurality of electrical loads of the rotorcraft (flight controls have priority over video system) (para [0032]), wherein the second prioritization is different from the first prioritization (as stated above).
In re. claim 5, Tardy teaches the method of claim 4, wherein determining a second prioritization comprises assigning a different priority to at least one load group of the plurality of load groups of the first prioritization (L1, L2 and L3 are, for example, each used in different flight phases of the airplane) (para [0017]) (e.g. load group L2 may be priority in second phase of mission).
In re. claim 6, Tardy teaches the method of claim 1 further comprising transmitting coupling signals to the PDUs of the plurality of PDUs that are coupled to at least one electrical load assigned to the one or more chosen load groups (via switches) (para [0017]), wherein the coupling signals instruct the PDUs to couple their corresponding at least one electrical load to the electrical power supply (para [0017]).
In re. claim 7, Tardy teaches the method of claim 6, wherein the state of the rotorcraft comprises a state of the electrical power supply of the rotorcraft (allocating converters can vary according to critical nature of the loads) (para [0033] and [0031]).
In re. claim 17, Tardy teaches a method, comprising: determining, by an electrical control system of a rotorcraft, priorities assigned to designated groups of electrical loads of the rotorcraft (flight phases) (para [0017]) (relates to aeronautical domain) (para [0001]) (which include rotorcraft), wherein the electrical loads are physically distributed across the rotorcraft (as is understood by separate loads) (para [0015]), and wherein each group of electrical loads comprises different electrical loads (L1-L4) respectively connected to different power distribution units (EPP1-EPP6) (fig. 1) of a plurality of PDUs of the rotorcraft (para [0016]); monitoring, by the electrical control system, electrical power data from an electrical power sensor (computer monitoring current requirements of converters) (para [0024]); and transmitting, by the electrical control system, signals to the plurality of PDUs to decouple the groups of electrical loads (via switches) (para [0017]) from an electrical power source (2) of the rotorcraft until the used electrical power of the rotorcraft is less than a first electrical power threshold (video system disconnected to maintain power below that available for all converters connected), wherein the groups of electrical loads are decoupled in an order based on the priorities assigned to the groups of electrical loads (priorities based on allocation table) (para [0032]-[0033]).
In re. claim 18, Tardy teaches the method of claim 17, wherein determining priorities assigned to designated groups of electrical loads of the rotorcraft comprises selecting from a plurality of predetermined priorities assigned to the designated groups of electrical loads (priorities based on allocation table) (para [0032]-[0033]).
In re. claim 19, Tardy teaches the method of claim 17, comprising receiving rotorcraft sensor data by the electrical control system (flight phases) (para [0017]), and wherein determining priorities assigned to designated groups of electrical loads of the rotorcraft is based on the received sensor data (loads based on different flight phases) (para [0017] and [0033]).
In re. claim 20, Tardy teaches the method of claim 17, comprising transmitting, by the electrical control system, signals (to switches) (para [0017]) to the plurality of PDUs to couple the groups of electrical loads to an electrical power source of the rotorcraft until the used electrical power of the rotorcraft is greater than a second electrical power threshold (provides sufficient converters to requirements of loads) (para [0017]), and wherein the groups of electrical loads are coupled in an order based on the priorities assigned to the groups of electrical loads (load priority based on different flight phases) (para [0017] and [0033]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Tardy as applied to claim 1 above, and further in view of White et al. (US 2009/0118874).

In re. claim 8, Tardy fails to disclose the determining the state of a rotorcraft comprises receiving pilot input indicating the state of the rotorcraft.
White teaches determining the state of an aircraft comprises receiving pilot input (206) indicating the state of the aircraft (203) (fig. 2) (para [0019]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tardy to incorporate the teachings of White to have the determining the state of a rotorcraft comprise receiving pilot input indicating the state of the rotorcraft, for the purpose of automatically assigning the loads to the respective change in phase of the mission.

Claims 9-16 is rejected under 35 U.S.C. 103 as being unpatentable over Tardy in view of Bernier (US 2003/0047997) and White.

In re. claim 9, Tardy teaches a method, comprising: receiving, at a rotorcraft, a first signal of the rotorcraft (flight phases) (para [0017]) (relates to aeronautical domain) (para [0001]) (which include rotorcraft); based on the first signal, determining a first prioritization for electrical loads of the rotorcraft, the first prioritization comprising the association of each of the electrical loads with a priority of a set of priorities (load L1 in fig. 2) (para [0017]) (loads L1 to L4 represent multiple electrical loads) (para [0015]); receiving a second signal (load requirements) (para [0017]) from a second sensor of the rotorcraft (computer determining current setpoint) (para [0024]); and based on the second signal, transmitting a third signal (to switches) (para [0017]) to power distribution units (EPP1 to EPP6) of the rotorcraft (to meet load requirements), wherein the PDUs each connect one or more electrical loads (L1-L4) to an electrical power bus (2) of the rotorcraft (para [0015]), wherein the third signal commands the PDUs to couple the electrical loads associated with a first priority of the set of priorities to the electrical power bus (switches coupled based on the prioritized flight phase) (para [0017] and [0033]).
Tardy fails to disclose an avionics control unit for sending the signals, and the first signal comes from a first sensor.
Bernier teaches an avionics control unit (system controller) (para [0003]) for sending signals to remote power distribution units (para [0022]).  
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tardy to incorporate the teachings of Bernier to have an avionics control unit for sending the signals, for the purpose of automatically connecting and removing the loads based on the phase of the mission.
White teaches a first signal determining the state of an aircraft comprises receiving at a pilot input sensor (206) indicating the state of the aircraft (203) (fig. 2) (para [0019]).
Therefore, it would have been prima facie obvious to one having ordinary skill in the art at the time the invention was filed to have modified Tardy as modified by Bernier to incorporate the teachings of White to have the first signal comes from a first sensor, for the purpose of automatically assigning the loads to the respective change in phase of the mission.
In re. claim 10, Tardy as modified by Bernier and White (see Tardy) teach the method of claim 9 further comprising: receiving, at the ACU, a fourth signal from the second sensor of the rotorcraft (all converters connected and additional load required) (para [0032]); and based on the fourth signal, transmitting, by the ACU, a fifth signal to power distribution units of the rotorcraft, wherein the fifth signal commands the PDUs to decouple the electrical loads associated with a second priority of the set of priorities from the electrical power bus (disconnect video system in favor of flight controls) (para [0032]).
In re. claim 11, Tardy as modified by Bernier and White (see Tardy) teach the method of claim 9, wherein the first signal indicates a condition of an environment outside of the rotorcraft (flight phase would indicate flight conditions in the environment).
In re. claim 12, Tardy as modified by Bernier and White (see Tardy) teach the method of claim 9, wherein the first signal indicates a location of the rotorcraft (flight phase would indicate location above ground).
In re. claim 13, Tardy as modified by Bernier and White (see Tardy) teach the method of claim 9, wherein the second signal indicates a status of the electrical power bus (load requirements indicate whether the power bus is connected to the load or not).
In re. claim 14, Tardy as modified by Bernier and White (see Tardy) teach the method of claim 9, wherein the number of priorities in the set of priorities is less than the number of electrical loads (load group represents multiple loads) (para [0015]).
In re. claim 15, Tardy as modified by Bernier and White (see Tardy) teach the method of claim 9, wherein the third signal commands the PDUs to couple the electrical loads associated with a second priority of the set of priorities to the electrical power bus (L1, L2 and L3 are, for example, each used in different flight phases of the airplane) (para [0017]) (e.g. load group L2 may be priority in second phase of mission).
In re. claim 16, Tardy as modified by Bernier and White (see Tardy) teach the method of claim 9 further comprising, before receiving the first signal (e.g. before receiving secondary flight phase signals), determining a second prioritization for the electrical loads of the rotorcraft (L1, L2 and L3 are, for example, each used in different flight phases of the airplane) (para [0017]) (e.g. load group L2 may be priority in second phase of mission), wherein the second prioritization is different than the first prioritization (e.g. load group 2 having priority is different that load group 1 having priority).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/Primary Examiner, Art Unit 3647